Citation Nr: 0311012	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his physician


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision in which the RO, among other things, denied service 
connection for an acquired psychiatric disorder to include 
PTSD.  The veteran appealed and by decision of September 
1996, the Board denied his claim.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By Order of the Court dated September 4, 
1997, the Court granted the veteran's motion to vacate the 
Board's September 1996 decision and remand the case to the 
Board for further proceedings. 

By decision of April 1998, the Board remanded the veteran's 
claim to the RO for additional action including affording the 
veteran a hearing before a member of the Board at the RO, an 
additional VA psychiatric examination, and consideration of 
recent changes in the law concerning the evaluation of 
psychiatric disorders including, in particular, the holding 
of the Court in Cohen v. Brown, 10 Vet. App. 128 (1997) [38 
C.F.R. § 3.304 (f) has now been amended to reflect the 
decision of the Court in Cohen, supra, and was made effective 
the date of the Cohen decision as codified at 38 C.F.R. § 
3.304 (f) (2002)].  The veteran was subsequently scheduled 
for another hearing at the RO before a VA hearing officer; he 
canceled that hearing.  

By decision of August 1999, the Board remanded the case to 
afford the veteran a hearing at the RO before a member of the 
Board, as previously requested by the veteran.  In a 
statement dated August 24, 1999, the veteran indicated that 
he did not want a hearing before a member of the Board; he 
requested that his claims folder be returned to the Board for 
a final decision.

On March 30, 2001, the Board again denied service connection 
for an acquired psychiatric disorder to include PTSD.  The 
veteran appealed the Board's decision to the Court.  In an 
August 2002 order, the Court granted the veteran's motion to 
vacate the Board's March 2001 decision and remand the case to 
the Board for further proceedings.  
REMAND

In the remand of April 1998, the Board noted that the law 
pertaining to claims for psychiatric disability had changed 
and that a VA psychiatric examination should be conducted to 
conform to the Diagnostic and Statistical Manual of Mental 
Disorders (fourth edition) (DSM-IV).  Accordingly, in 
paragraph number 3 of the remand, the RO was instructed to 
schedule the veteran for VA physiatric examination by a 
psychiatrist who had not previously examined, evaluated or 
treated the veteran.  If a diagnosis other than PTSD was 
diagnosed the examiner was to render an opinion as to whether 
it was as likely as not than that such disorder was related 
to the veteran's military service.  During VA examination in 
April 1999 the examiner concluded that the veteran did not 
present a clear cut clinical picture of PTSD and diagnosed 
anxiety disorder.  However, the April 1999 examiner failed to 
provide an etiological opinion in accordance with the Board's 
remand instructions and the Board remanded the case again in 
December 1999 for a supplemental medical opinion.  The Board 
ultimately entered a decision denying service connection in 
March 2001.

The record has again returned to the Board at this time and 
the Court has determined, in its August 2002 order, that the 
supplemental opinion provided by the VA examiner in January 
2000 does not qualify as the opinion of a psychiatrist who 
has not previously examiner, evaluated or treated the veteran 
as required by the April 1998 remand, because that opinion 
was expressly based on information provided by the board of 
psychiatrists that had previously evaluated the veteran. 

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, further development of the claim, specifically 
to provide the veteran with an additional VA examination, is 
necessary.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
psychiatric examination, by a 
psychiatrist who has not examined, 
evaluated or otherwise treated him (if 
possible), to determine the etiology of 
any current psychiatric disorder present.  
If the veteran is found to have an 
acquired psychiatric disorder, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized, and an opinion should be 
expressed as to whether it may be 
attributed to complaints or 
manifestations noted in service.  If more 
than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion on the etiology of each such 
psychiatric disorder.

The examiner should specifically answer 
the following:

a.  State as precisely as possible 
the diagnoses of all psychiatric 
disorders the veteran currently has.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the time of onset of the 
disorder(s) and give a medical 
opinion as to whether the 
disorder(s) is/are etiologically 
related to a disease or injury the 
veteran had in service.

With respect to PTSD, the RO must specify 
for the examiner the stressor or stressor 
that it had determined are established by 
the record and the examiner must be 
instructed that only those events which 
have been verified may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, all in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV) 
as required by 38 C.F.R. § 4.130 (2002).  

If the veteran is found to have PTSD, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized.  The examiner should 
specifically comment upon the adequacy of 
the stressor(s).  The examiner should 
reconcile, to the extent possible, any 
discrepancies that may exist between 
current and past diagnoses.  The examiner 
should also provide a score on the Global 
Assessment of Functioning Scale and 
discuss the import of that score relative 
to the veteran's social and industrial 
adaptability.  

Any opinion provided should be explained 
in the context of other opinions of 
record, including the August 1995, July 
1997, April 1999 and January 2000 VA 
examination reports.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should specify the reasons 
therefore.  Send the claims folder to the 
examiner for review.

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

3.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and 
readjudicate the claim.  If the benefits 
sought remain denied the appellant and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  They should have an opportunity to 
respond.  Thereafter, the claim should be 
returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




